     Case 5:18-cv-04071-DDC-ADM Document 163 Filed 10/25/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

ANTHONY J. HAMPTON,             )
                                )
    Plaintiff,                  )
                                )
v.                              )
                                )                     Case No. 5:18-CV-04071-DDC-ADM
BARCLAYS BANK DELAWARE, et al., )
                                )
    Defendants.                 )

                    DEFENDANT DISCOVER BANK’S MOTION FOR
                   PROTECTIVE ORDER STAYING ALL DISCOVERY
       Defendant Discover Bank (“Discover”) respectfully moves this Court pursuant to Fed. R.

Civ. P. 26(c) for a protective order staying all discovery proceedings, including, but not limited to,

any meet and confer under Rule 26(f), affirmative disclosures, or discovery requests, until the

Court has ruled on Discover’s Motion to Dismiss Plaintiff’s Second Amended Complaint.

       The Court has set an initial scheduling conference for the parties to attend on October 30,

2019. Doc. 140. Among the topics to be discussed are arranging for Rule 26(f) disclosures, issues

preserving discoverable information, developing a discovery plan, and scheduling specific

deadlines. Id. Discover and one other Defendant have moved to dismiss the entirety of Plaintiff’s

Second Amended Complaint for lack of subject-matter jurisdiction and for failing to state a claim.

No discovery has occurred in the case, and any discovery proceedings involving Discover would

be wasteful and burdensome. For these reasons and those set forth in Discover’s supporting

memorandum, the Court should enter a protective order and all other relief deemed appropriate.




                                                  1
     Case 5:18-cv-04071-DDC-ADM Document 163 Filed 10/25/19 Page 2 of 2




                                                 Respectfully submitted,

                                                  /s/ Kirsten A. Byrd
                                                 Kirsten A. Byrd KS # 19602
                                                 HUSCH BLACKWELL LLP
                                                 4801 Main Street, Suite 1000
                                                 Kansas City, MO 64112
                                                 Telephone (816) 983-8300
                                                 Facsimile (816) 983-8080
                                                 kirsten.byrd@huschblackwell.com
                                                 Attorneys for Defendant Discover Bank




                                      Certificate of Service

        I certify that October 25, 2019, I electronically filed the foregoing with the Clerk of the
Court by using the court’s e-filing system, causing electronic service on all counsel of record.
Plaintiff Anthony J. Hampton was served the foregoing by United States mail at:

Anthony J. Hampton
2615 Mountain View Drive
McKinney, TX 75071


                                                     /s/ Kirsten A. Byrd
                                                 Attorneys for Defendant Discover Bank




                                                2
